on petition eor rehearing.
Van Orsdel, Justice.
This cause was before decided by this court, the opinion appearing in 79 Pac., 1042. A petition for rehearing was filed by counsel for plaintiff in error, within the time prescribed by the rules of this court, and briefs were filed in support of the petition. We have reviewed the case and arrived at the same conclusion as announced in the former opinion. It is alleged in the petition of plaintiff in error, upon which he asks an injunction to restrain the collection of the taxes in question, that the Board of Equalization “unlawfully, illegally, erroneously, unjustly, arbitrarily and without sufficient evidence or cause added to the plaintiff’s assessment three hundred head of cattle and levied the taxes thereon.” It is urged by counsel for plaintiff in error that as these facts were admitted to be true by the general demurrer to the petition, the illegality of the tax is established. This claim is based upon the assumption that the mere statement in the petition that the property in question was illegally and arbitrarily added to the assessment roll and taxes levied thereon establishes these, under the demurrer, as admitted facts in the case. These statements are not allegations of fact, but legal conclusions, and conclusions that are not supported by the facts set forth in the petition. A demurrer does not admit statements of legal conclusions, not warranted by the facts on which they are predicated, nor inferences from facts which do not support them. (Finch v. Board of Education, 30 O. St., 41; Pittsburg, Cincinnati & St. Louis Railway Co. v. Moore, 33 O. St., 334.)
*301The petition states that the plaintiff-in error had real and personal property in Crook County subject to assessment for taxation in the year 1903. This being true, the action of the Board of Equalization, in adding the property in question to the assessment roll, was not void for lack of jurisdiction. If the plaintiff in error had had no property in Crook County subject to taxation, the assessment would have been void for lack of jurisdiction to tax. Had that been the case, there would be no doubt of the illegality of the tax. But, according to the allegations of the petition, the plaintiff had property in the county subject to taxation, and the adding of three hundred head of cattle to the assessment roll, if erroneously added, did not make the assessment illegal, but excessive. It is said by this court in Board of County Commissioners v. Searight Cattle Co., 3 Wyo., 777, that “our statutes relating to the recovery back of illegal taxes do not cover taxes based upon excessivassessments.” This also applies to actions by injunction to restrain the collection of illegal taxes. Revised Statutes, Section 1785, empowers the Board of Equalization to add to the assessment roll any taxable property in its county not included in the assessment as returned by the assessor, and it is made the duty of the Board of Equalization to assess the value thereof. Anything done b) the Board of Equalization within the purview of this statute is an exercise of judicial discretion, and so long as it does not exceed its jurisdiction, its actions cannot be said,to be illegal. The facts alleged in the petition, and admitted by the demurrer to be true, do not show that the board exceeded its jurisdiction, or sustain the conclusion that the tax in question is illegal. If the petition establishes anjdhing, it is a case of excessive assessment.
It is also contended that, since the petition alleges that the board “arbitrarily and without sufficient evidence” added the property in question to the assessment roll, injunction will lie to restrain the collection of the tax so levied and assessed. The statute, authorizing the Board of Equaliza*302tion to add property to the assessment roll and assess the value thereof, does not require the board to hear any evidence as a condition precedent to correcting- the assessment roll. The information on which the board acts may exist within the personal knowledge of its members, or they may gain the information from any source at their command. In many of the states the statutes require that the journal of the Board of Equalization shall show that the board had evidence of some kind upon which to base its action, and a failure of the journal to show this fact is held to be jurisdictional. (The Gerke Brewing Co. v. John Haggerty, Auditor, et al., 1 N. P. (Ohio), 68.) Our statute imposes no such obligation upon the Board of Equalization, and the allegation in the petition in this case, that the property was added to the assessment roll without sufficient evidence, neither supports the allegation that the board acted arbitrarily, nor raises any jurisdictional issue upon which equity can be invoked.
The allegation that the board arbitrarily added the property to the assessment roll is also a legal conclusion, not supported by the facts set forth in the petition, and as such is not admitted to be true by the demurrer. If it is intended by this allegation to allege fraud as a foundation for a restraining order, there is no principle in the practice better established than that the facts constituting fraud must be alleged. There is nothing in this petition except the bare conclusion of the pleader that the Board of Equalization, in increasing the assessment, acted arbitrarily. Counsel, in their brief in support of their petition for a rehearing, make certain statements in regard to the action of the members of the Board of Equalization that would have tended to support the conclusion that the board was prompted by improper motives in adding the property in question to the assessment roll; but these facts.do not appear in the petition, and there is nothing in the language ■of the petition from which they can either be inferred or assumed. In fact, the language of the petition tends to *303show that fair treatment was accorded the plaintiff in error at every stage of the proceedings. He had notice of the action of the Board of Equalization, and he appeared before the board and submitted evidence in support of his claim for a reduction of his assessment, and after a full hearing the board found against him.
Counsel further complain that the refusal of the defendant in error to accept the tender of taxes on real estate, as assessed against the plaintiff in error, was highly prejudicial to his rights. In this state personal taxes are made a lien against the real property of the taxpayer. (R. S., Sec. 1870.) The defendant in error acted properly in refusing to accept the taxes assessed against the realty, so long as the taxes upon the personal property of the plaintiff in error remained unpaid. A tax receipt, which the treasurer as collector of taxes is required to give, under the provisions of our statute, is more than a mere acknowledgment of the payment of a specific sum of money. It is written evidence showing that all taxes against the realty have been paid. (Lobban v. State ex rel. Carpenter, 9 Wyo., 377.) So long as the taxes upon the personal property of the plaintiff in error remained unpaid, the defendant in error, as tax collector, was not obliged to receive the tax on the realty and receipt for the same. Especially was this true when the personal tax was the subject of pending litigation.
It was said by Conaway, J., in Board of County Commissioners v. Searight Cattle Co., supra: “Defendant in error had personal property subject to taxation in Johnson County. This being settled, the only remaining questions' are as to the alleged errors in the listing and valuation of such property for taxation. The rectification of such errors must be sought before the County Board of Equalization. The determination of this board is a judicial act. The taxpayer has notice of its sitting. If he fails to attend, he is in the situation of the party who- allows his case to go b) default in any court. Section 3821, Revised Statutes of *304Wyoming (Sec. 1863, R. S. 1899), does not authorize retrial of the existence of alleged errors when the question has been once judicially determined.” In this case, the question has been judicially determined by the Board of Equalization of Crook County. The plaintiff in error was present and given a hearing, and allowed to submit evidence in support of his contention. The board in reaching its conclusion acted judicially, and the existence of mere errors of discretion in the judicial determination of the case cannot be reviewed in a court of equity. A court of equity is not a court of errors to review the acts of public officers in the assessment and collection of taxes, and it will not revise their decisions upon matters within their discretion, if they have acted honestly. The petition in this case fails to allege a.ny facts upon which to base a conclusion that the Board of Equalization acted either arbitrarily or dishonestly, or in any manner abused the discretion which it is by law authorized to exercise.

Rehearing denied.

Potter, C. J., and Beard, J., concur.